Citation Nr: 0202782	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  94-06 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical and of the thoracic spine on a 
direct or a secondary basis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from March 1944 to August 
1948.

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

On May 15, 1992, the appellant filed a notice of disagreement 
with a February 1992 rating decision denying service 
connection for degenerative arthritis of the cervical and 
thoracic spine.  The veteran submitted a notice of 
disagreement at a VA hearing in June 1992 at which he 
testified regarding the claim.  The supplemental SOC (SSOC) 
of July 1992 addressed the issue, phrasing it in terms of 
service connection for a back disorder.  As the appellant's 
representative addressed the issue in the Statement of 
Accredited Representation in Appealed Case dated in October 
1992, the Board considers that a timely substantive appeal 
was filed with respect to the issue.  The Board's April 1993 
decision granted service connection for arthritis of the 
lumbar spine specifically, without mention of the cervical or 
thoracic spine.  Thus, the appeal is pending, and the Board 
has jurisdiction to consider it.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.201 (2001).

At the time of the appellant's VA examination in September 
1993, he indicated his belief that steroid injections of his 
right knee caused his diabetes.  This may raise a claim of 
entitlement to service connection for aggravation of diabetes 
by treatment for a service connected condition.  See 
38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).  This issue has not been adjudicated by the RO and is 
not before the Board.  It is referred for appropriate action.

The Board of Veterans' Appeals (Board) remanded this case in 
August 1997.  It is now returned to the Board to complete 
appellate review.



FINDINGS OF FACT

1.  The veteran's arthritis of the cervical and of the 
thoracic spine did not preexist and suffer aggravation or 
begin during service.

2.  The veteran's arthritis of the cervical and of the 
thoracic spine developed many years after service and was 
neither caused nor aggravated by any service-connected 
disease or injury.

3.  The veteran has service-connected disabilities of the 
orthopedic system ratable as a single disability more than 60 
percent disabling.

4.  The veteran suffers pain and fatigability related to his 
several service-connected conditions in addition to the 
limitations of motion of several of his service-connected 
joints; he has a high school education without further 
specialized training and a history of more than 30 years of 
employment predominantly necessitating stamina and 
flexibility for standing and walking.

5.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical and of the thoracic spine was 
not incurred in or aggravated by service, nor can such 
incurrence be presumed.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

2.  Arthritis of the cervical and of the thoracic spine is 
not proximately due to or the result of service-connected 
disabilities.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.310(a) (2001).

3.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 
4.3, 4.10, 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Service medical records reveal that on entrance into service, 
one year of high school was the veteran's most advanced 
education.  Physical examination on entrance revealed a sound 
musculoskeletal system.  He sustained a shell fragment wound 
of the lower left leg in combat in December 1944 resulting in 
a compound comminuted fracture.  Virtually the entirety of 
his remaining service was spent in treatment and 
convalescence, requiring multiple surgeries with repeated 
complications and unsatisfactory results.  He had an 
honorable certificate of disability discharge in August 1948.  
The service medical records are silent for any complaint, 
treatment, or diagnosis regarding the cervical or thoracic 
spine.

In March 1949, after the failure of all other measures to 
treat chronic osteomyelitis of the injured lower left leg, 
the veteran had a left below the knee amputation.  He 
subsequently had at least one revision of the amputation 
stump.  He wore a prosthesis during thirty years that he 
worked for an airplane engine manufacturer in several 
capacities including assembly line work and line foreman 
positions.  He has testified that except for a period in one 
position that involved work that could be done sitting or 
standing, his work required that he be standing or 
ambulatory, or able to ride a bicycle when supervising up and 
down a long assembly line.  He retired in 1981 for medical 
reasons, his ex-employer has reported.  The veteran has 
testified that the medical reason was inability to continue 
at work that required standing because of his amputation and 
secondary right knee problems, for which, in June 1981, he 
was granted service connection effective in December 1980.

The earliest medical record pertaining to the cervical spine 
is a January 1978 private treatment note of the veteran's 
complaint of pain in the back of the neck of about one 
month's duration.  There was a grating sound on motion of the 
neck and spasm in the right paracervical muscles.  The report 
of a planned x-ray study is not of record among the 
subsequent treatment records from that medical practice 
dating to July 1983.

A May 1987 VA x-ray study revealed mild degenerative changes 
of the lumbosacral spine, L-2 through S-1, and an abdominal 
aortic aneurysm.  A January 1988 VA chest x-ray, done to rule 
out pneumonia following aortic bypass surgery, incidentally 
noted hypertrophic changes of the dorsal spine.  A September 
1989 x-ray study of the thoracic spine revealed calcification 
in the T-10/11 intervertebral disc space and hypertrophic 
spurs at other lower levels of the thoracic spine.  A 
cervical spine x-ray study at that time showed mild 
subluxation of the C-3 on the C-4 vertebrae and hypertrophic 
changes of C-2/3, C-3/4, and C-4/5; C-7 was not visualized in 
the study.  A VA examination of September 1989 diagnosed 
degenerative disc disease of the thoracic spine by x-ray.  VA 
examination in October 1991 was positive for degenerative 
joint disease of the cervical, thoracic, and lumbar spine.  
The October 1991 VA examination also diagnosed degenerative 
joint disease and osteoporosis of the left knee.

The veteran testified at a VA hearing in March 1987, 
describing his several jobs from 1949 until June 1981, 
including the amount of walking versus sitting required of 
his several jobs.  He reported his last duty prior to 
retiring in June 1981 from the aircraft manufacturer for 
which he worked was as a foreman who had to walk or ride a 
bicycle along a one-quarter mile long assembly line.  In a VA 
hearing of May 1992, he stated that he believed that all 
joints in which he had arthritis were related through a 
single disease process.  In March 1993, the veteran reported 
that his right leg was almost useless.  He reported that he 
was preoccupied with pain and obtaining relief of pain.  In a 
May 1993 statement, he reported that he had a high school 
education, and no other training.

VA outpatient treatment and hospital records from February 
1993 to April 1999 show a complaint about neck pain in 
February 1993.  He had a right total knee replacement in 
January 1994.  A VA examination of April 1995 assessed his 
right total knee replacement as satisfactory and that the 
veteran was doing well.  Between August 1997 and December 
1998, the veteran was seen for complaints of pain in both 
hips, knees, and in his spine.  In January 1998, he 
complained of left leg discomfort and needing a new 
prosthesis.  In October 1998, he complained of ongoing pain 
in the amputation stump of the left leg.  It was noted that 
pain and fatigue in the amputation stump limited his 
activities of daily living.  In December 1998, he was given 
training in use of a cane.  An April 1999 rheumatology clinic 
record noted that March 1999 x-ray, bone scan, and two 
magnetic resonance imaging (MRI) studies of the left leg each 
found something different regarding the amputation stump and 
the left knee, including lucency in the femur, lucency in the 
tibia with possible breakthrough to the cortex, increased 
uptake in the fibula, and lucencies in both the tibia and the 
fibular head which were felt to be benign cysts.  He was 
prescribed Tylenol with codeine throughout this period.

In June 1999, the veteran had a VA examination of all of his 
service-connected conditions, which were all orthopedic in 
nature.  The examiner reported that he reviewed the veteran's 
entire VA claims file.  The examiner reported that the recent 
MRI studies of the left knee had shown nonspecific 
degeneration or inflammatory changes in the medial left knee 
and a non-specific cyst in the fibula.  The veteran reported 
a recent steroid injection in the left knee without much 
relief of pain.  The veteran denied significant back pain, 
but he reported pain in the buttocks, which the examiner 
commented meant the hips.  He noted that his left knee hurt 
and fatigued with any distance that he walked.  On 
examination, the veteran's left leg prosthesis was said to 
fit well, although he reported pistoning as the day wore on, 
and that another prosthesis was being made.  The examiner 
reported the ranges of motion of the lumbar and cervical 
spine, the range of motion and stability of the right knee, 
and atrophy of the left thigh.  He noted well-healed surgical 
scars of the right calf and left thigh from skin and bone 
grafting procedures, which the medical history showed were 
part of the pre-amputation repair efforts.  The examiner 
opined that the veteran had increased fatigability related to 
his left knee and below the knee amputation.  He opined that 
the cervical and thoracic spine was probably not related to 
the below the knee amputation secondary to the trauma 
sustained in 1944.

In September 1999, the Social Security Administration (SSA) 
responded to VA requests for SSA medical or other records 
from circa 1981 that would reveal the medical reasons for the 
veteran's disability at that time.  The SSA informed VA that 
it had destroyed any medical records on the veteran that it 
had had.

In August 2000, the veteran had a left total knee 
replacement.  Follow-up records through March 2001 reveal 
that the veteran was having skin breakdown at the amputation 
stump in January 2001 and seeking modification of a new 
prosthesis.  In March 2001, he still had some pain, 
apparently related to the knee surgery, and peripheral 
neuropathy on the right, the cause of which was not noted.  
He was felt to be doing well.

A rating decision of April 2001 evaluated his service-
connected disabilities as follows:  Amputation, below the 
knee, left leg, 40 percent; total knee arthroplasty, right, 
30 percent; osteoarthritis, left knee, status post total knee 
arthroplasty, 30 percent; degenerative arthritis, right hip, 
10 percent; osteoarthritis, lumbar spine, 10 percent; 
residual scar tissue, right calf, with hyperesthesia, 10 
percent; osteoarthritis, left hip, zero percent.  With 
addition of the calculated bilateral factor for multiple 
disabilities of the lower extremities, the combined service-
connected disability rating was 90 percent.  Except for the 
scar tissue of the right calf, all of the veteran's service-
connected disabilities are orthopedic.


II.  Analysis

A.  Procedure

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA has informed the veteran of all information and evidence 
necessary to substantiate his claim by letters of October 
1997, November 1998, and March 2001, and, as regards the 
claims for the cervical and thoracic spine, through the SSOC 
of May 2001.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  The veteran has responded to these 
notices.  The Social Security Administration informed VA that 
it had destroyed records of the veteran that VA had 
requested.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(2)).  VA did not so inform the veteran, 
but the records had been sought in support of the TDIU claim, 
and the need to obtain them has become moot in light of this 
decision.  See 38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).  Service medical records have long 
been in VA possession, and the RO obtained outpatient 
treatment records from Tampa and West Palm Beach VA Medical 
Centers pertinent to this case.  38 U.S.C.A. §§ 5103(b), 
5103A(b),(c) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2), (3)).  VA has discharged its duties under the 
VCAA in this case.

B.  Service Connection for Cervical and Thoracic Spine

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

VA x-ray evidence reveals that the veteran now has 
degenerative disease of the cervical and thoracic spine.

At the time of examination for entrance into service, no 
disease, injury, or defect of the cervical or thoracic spine 
was noted, nor was there any subsequent clear and 
unmistakable evidence that disease or injury of the cervical 
or thoracic spine existed prior to service.  The veteran is 
therefore presumed sound of cervical and thoracic spine on 
entrance into the service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

Nothing in the service medical records or in any medical 
record prior to January 1978 as regards the cervical spine or 
January 1988 as regards the thoracic spine suggests the 
existence of arthritis in either the cervical or the thoracic 
spine, respectively.  There is no evidence that the veteran 
was 10 percent disabled by, or even yet had, arthritis of the 
cervical or thoracic spine within one year following 
separation from service.  Consequently, incurrence or 
aggravation of these condition in service cannot be presumed.  
38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2001).  The veteran has not testified that he had 
neck or mid-back conditions in service or during the 
applicable presumptive period.  Thus, there was no condition 
of either the cervical or the thoracic spine noted in service 
with which there could subsequently be continuity of 
symptomatology as a basis of finding direct service 
connection for either spine segment.  38 C.F.R. § 3.303(b) 
(2001).

Finally, in the absence of any evidence pertinent to the 
cervical or thoracic spine during service, service connection 
cannot be granted for either condition as a disease first 
diagnosed after service and shown by all of the evidence, 
including that pertinent to service, to have been incurred in 
service.  See 38 C.F.R. § 3.303(d) (2001).  In sum, the clear 
preponderance of the evidence is against finding that the 
veteran incurred or aggravated arthritis or any other 
degenerative joint or disc disease of the cervical or 
thoracic spine in service.  38 U.S.C.A. § 1110 (West Supp. 
2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  Service connection 
for arthritis of the veteran's cervical or thoracic spine 
would be warranted if the disability is either caused by a 
service-connected disease or injury, or if a service-
connected disease or injury aggravated the level of 
disability from either, even though it did not directly cause 
the disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The only medical evidence bearing on the relationship between 
the veteran's cervical and thoracic spine arthritis and any 
service-connected disability is the June 1999 VA examination 
report.  The examiner opined that there is no relationship 
between the left leg amputation and the cervical or thoracic 
conditions.  Taking his opinion even further, he opined there 
was no relationship between the left leg amputation and any 
of the locations of arthritis other than the left knee.  The 
veteran has asserted that the arthritis of his cervical and 
thoracic spine is one disease process with the arthritis in 
other parts of his body, essentially implying that both 
should be service connected as part of the same pathology 
currently service connected as arthritis of the lumbar spine, 
which in turn is service-connected as secondary to the left 
leg amputation.  He is a layperson, and as such is not 
qualified to proffer his opinion on medical or other matters 
that require the qualification of special expertise.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  It does not 
constitute evidence that can create equipoise when weighed 
against the VA examiner's opinion that there is no 
relationship between the cervical and thoracic conditions and 
a service-connected disability.  The preponderance of the 
evidence is against granting service connection for arthritis 
of the cervical or thoracic spine as secondary to a service-
connected disease or injury.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).

C.  TDIU

The veteran has multiple service-connected orthopedic 
disabilities, which for purposes of the regulation that 
governs the question of his entitlement to a total disability 
rating based on individual unemployability are deemed a 
single disability.  38 C.F.R. § 4.16(a)(3) (2001).  As such, 
he has a single disability rated at 60 percent or more.  Id.  
Consequently, entitlement to TDIU is not on an extraschedular 
basis, and the Board is not precluded from awarding the 
benefit in the first instance.  Cf. VAOPGCPREC 6-96 (setting 
forth scope of Board authority in claims for TDIU on an 
extraschedular basis); see also Floyd v. Brown, 9 Vet. App. 
88 (1996) (scope of Board authority regarding extra-schedular 
ratings of specific disabilities).

The veteran has been unemployed for over 20 years.  He has no 
specialized training.  His work experience is primarily in 
manufacturing, and has primarily required that he be 
ambulatory with sufficient stamina to stand or walk for a 
work-day.  There is no concrete evidence of record of a 
sedentary occupation he could pursue with his education and 
skills.

The function of the several service-connected body parts seen 
separately appear correctly rated and not so severely 
disabling as to make obvious an inability to work.  However, 
the combined effects of his service-connected disabilities 
appear to inhibit his ambulation, as indicated by his 
testimony and his need for a cane.  Additionally, the VA 
examination report of June 1999, which noted atrophy of the 
left thigh, and the follow-up records from his August 2000 
left total knee replacement indicate that he has some amount 
of excess fatigability and pain.  Consequently, the overall 
disability picture indicates more disablement than is 
apparent from the schedular ratings based on limitations of 
motion and the mandatory, minimum ratings afforded the below 
the knee amputation and the knee replacements.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5055, 5165 (2001).

When the veteran's overall disability picture is considered 
from the point of view of his working or seeking work 
(38 C.F.R. § 4.2) and in light of the effect of the service-
connected disabilities on the ability of his body as a whole 
to function under the ordinary conditions of daily life, 
including employment (38 C.F.R. § 4.10), the evidence for and 
against finding the veteran to be individually unemployable 
is approximately in equipoise.  Consequently, the veteran 
gets the benefit of the doubt regarding whether he is 
actually employable.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 4.3 (2001).


ORDER

Service connection for arthritis of the cervical and thoracic 
spine on either a direct of a secondary basis is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
regulations governing payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

